Luke, J.
Davis applied to the Reserve Loan Life Insurance Company for a policy of life-insurance and paid the first premium in cash. The company issued the policy and sent it to an agent of the company, for the purpose of delivery, but, after holding it a short time, the agent declined to deliver it, and returned it to the principal office of the company, for cancellation, and it was there destroyed. Repeated demand was made for return of the premium, but it was retained by the company, and Davis sued the company for the premium. He pleaded a good cause of action, and by uneontradicted evidence proved his case as laid. The trial judge did not err in directing a verdict for him. For no error assigned did the.judge of the superior court err in overruling the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.

J. A. Branch, contra, cited:
Supreme Council v. Jordan, 117 Ga. 808; Alabama Gold L. Ins. Co. v. Germany, 74 Ga. 51.